 

EXHIBIT 10.5

 

PLACEMENT AGENT WARRANT

 

INTELLINETICS, INC.

Warrant No. PA3-[00__]

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, PLEDGED,
HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION FROM SUCH REGISTRATION.

 

FOR VALUE RECEIVED, Intellinetics, Inc., a Nevada corporation (the “Company”),
hereby agrees to sell upon the terms and on the conditions hereinafter set
forth, at any time commencing on the date hereof but no later than 5:00 p.m.,
Eastern Time, on [November 30, 2022] (the “Expiration Date”), to
________________, or its registered assigns (the “Holder”), under the terms as
hereinafter set forth, [___________ (_______)] fully paid and non-assessable
shares of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), at a purchase price per share of Twenty-Five cents ($0.25) (the
“Warrant Price”), pursuant to the terms and conditions set forth in this warrant
(this “Warrant”). The number of shares of Common Stock issued upon exercise of
this Warrant (“Warrant Shares”) and the Warrant Price are subject to adjustment
in certain events as hereinafter set forth.

 

1. Exercise of Warrant.

 

(a) The Holder may exercise this Warrant at any time after issuance according to
the terms and conditions set forth herein by delivering to the Company, at the
address of the Company set forth in Section 10 prior to 5:00 p.m., Eastern Time,
at any time prior to the Expiration Date (such date of exercise, the “Exercise
Date”) (i) this Warrant, (ii) the Subscription Form attached hereto as Exhibit A
(the “Subscription Form”) (having then been duly executed by the Holder), (iii)
unless the Warrant is being exercised pursuant to a Cashless Exercise (as
defined below), cash, a certified check or a bank draft in payment of the
purchase price, in lawful money of the United States of America, for the number
of Warrant Shares specified in the Subscription Form.

 

(b) This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional Warrant Shares. If
exercised in part, the Company shall deliver to the Holder a new Warrant,
identical in form to this Warrant, in the name of the Holder, evidencing the
right to purchase the number of Warrant Shares as to which this Warrant has not
been exercised, which new Warrant shall be signed by the President or Chief
Executive Officer of the Company. The term Warrant as used herein shall include
any subsequent Warrant issued as provided herein.

 

(c) Notwithstanding any provisions herein to the contrary, in lieu of exercising
this Warrant in the manner set forth in Section 1(a), the Holder may elect to
exercise this Warrant, or a portion hereof, and to pay for the Warrant Shares by
way of cashless exercise (a “Cashless Exercise”). If the Holder wishes to effect
a cashless exercise, the Holder shall deliver the Exercise Notice duly executed
by such Holder or by such Holder’s duly authorized attorney, at the principal
office of the Company, or at such other office or agency as the Company may
designate in writing prior to the date of such exercise, in which event the
Company shall issue to the registered Holder the number of Warrant Shares
computed according to the following equation:

 

[ex10-5.jpg]

 

   

 

 

; where

 

X = the number of Warrant Shares to be issued to the registered Holder.

 

Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.

 

A = the Fair Market Value (defined below) of one share of Common Stock on the
Exercise Date.

 

B = the Exercise Price (as adjusted pursuant to the provisions of this Warrant).

 

For purposes of this Section 1(c), the “Fair Market Value” of one share of
Common Stock on the Exercise Date shall have one of the following meanings:

 

(1) if the Common Stock is traded on a national securities exchange, the Fair
Market Value shall be deemed to be the Closing Price on the trading day
preceding the Exercise Date. For the purposes of this Warrant, “Closing Price”
means the closing sale price of one share of Common Stock, as reported by
Bloomberg; or

 

(2) if the Common Stock is traded over-the-counter, the Fair Market Value shall
be deemed to be the Closing Price on the trading day immediately preceding the
Exercise Date; or

 

(3) if neither (1) nor (2) is applicable, the Fair Market Value shall be at the
commercially reasonable price per share which the Company could obtain on the
Exercise Date from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in good faith by the Company’s Board of Directors.

 

For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Exercise Price per share was $1.00 and
the Fair Market Value of each share of Common Stock was $2.00 on the Exercise
Date, as applicable, the cashless exercise calculation would be as follows:

 

X = 50,000 ($2.00-$1.00)

2.00

 

X = 25,000

 

Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder. For purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), it is intended, understood and acknowledged that the Warrant
Shares issued in the cashless exercise transaction described pursuant to Section
1(c) shall be deemed to have been acquired by the Holder, and the holding period
for the shares of Warrant Shares shall be deemed to have commenced, on the date
of the Holder’s acquisition of the Warrant.

 

(d) No fractional Warrant Shares or scrip representing fractional Warrant Shares
shall be issued upon the exercise of this Warrant. The Company shall pay cash in
lieu of such fractional Warrant Shares. The price of a fractional Warrant Share
shall equal the product of (i) the closing price of the Common Stock on the
exchange or market on which the Common Stock is then traded (if the Common Stock
is not then publicly traded, then upon the fair market value per share of the
Common Stock (as determined by the Company’s Board of Directors)), and (ii) the
applicable fraction.

 

  2 

 

 

(e) In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for Warrant Shares so purchased, registered in the
name of the Holder on the stock transfer books of the Company, shall be
delivered to the Holder within a reasonable time after such rights shall have
been so exercised. The person or entity in whose name any certificate for
Warrant Shares is issued upon exercise of the rights represented by this Warrant
shall for all purposes be deemed to have become the holder of record of such
Warrant Shares immediately prior to the close of business on the date on which
the Warrant was surrendered and payment of the Warrant Price and any applicable
taxes was made, irrespective of the date of delivery of such certificate, except
that, if the date of such surrender and payment is a date when the stock
transfer books of the Company are closed, such person shall be deemed to have
become the holder of such shares at the opening of business on the next
succeeding date on which the Company’s stock transfer books are open. Except as
provided in Section 4 hereof, the Company shall pay any and all documentary
stamp or similar issue payable in respect of the issue or delivery of Warrant
Shares on exercise of this Warrant.

 

(f) The Company will not close its stockholder books or records in any manner
which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.

 

2. Disposition of Warrant Shares and Warrant.

 

(a) The Holder hereby acknowledges that: (i) this Warrant and any Warrant Shares
purchased pursuant hereto are not being registered (A) under the Securities Act
of 1933 (the “Act”) on the ground that the issuance of this Warrant is exempt
from registration under Section 4(a)(2) of the Act as not involving any public
offering, or (B) under any applicable state securities law because the issuance
of this Warrant does not involve any public offering; and (ii) that the
Company’s reliance on the registration exemption under Section 4(a)(2) of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder. The Holder represents
and warrants that he, she or it is acquiring this Warrant and will acquire
Warrant Shares for investment for his, her or its own account, with no present
intention of dividing his, her or its participation with others or reselling or
otherwise distributing this Warrant or Warrant Shares.

 

(b) The Holder hereby agrees that he, she or it will not sell, transfer, pledge
or otherwise dispose of (collectively, “Transfer”) all or any part of this
Warrant and/or Warrant Shares unless and until he, she or it shall have first
have given notice to the Company describing such Transfer and furnished to the
Company (i) a statement from the transferee, whereby the transferee represents
and warrants that he, she, or it is acquiring this Warrant and will acquire
Warrant Shares, as applicable, for investment for his, her or its own account,
with no present intention of dividing his, her or its participation with others
or reselling or otherwise distributing this Warrant or Warrant Shares, as
applicable, and either (ii) an opinion, reasonably satisfactory to counsel for
the Company, of counsel (competent in securities matters, selected by the Holder
and reasonably satisfactory to the Company) to the effect that the proposed
Transfer may be made without registration under the Act and without registration
or qualification under any state law, or (iii) an interpretative letter from the
U.S. Securities and Exchange Commission to the effect that no enforcement action
will be recommended if the proposed sale or transfer is made without
registration under the Act.

 

(c) If, at the time of issuance of Warrant Shares, no registration statement is
in effect with respect to such shares under applicable provisions of the Act,
the Company may, at its election, require that (i) the Holder provide written
reconfirmation of the Holder’s investment intent to the Company, and (ii) any
stock certificate evidencing Warrant Shares shall bear legends reading
substantially as follows:

 

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

 

  3 

 

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of the Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all Warrant Shares will be duly
authorized and will, upon issuance and payment of the exercise price therefor,
be validly issued, fully paid and non-assessable, free from all taxes, liens,
charges and encumbrances with respect to the issuance thereof, other than taxes,
if any, in respect of any transfer occurring contemporaneously with such
issuance and other than transfer restrictions imposed by federal and state
securities laws.

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
or articles of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant. Without limiting the generality of the foregoing, the Company will (a)
not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

4. Exchange, Transfer or Assignment of Warrant. Subject to Section 2, this
Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, for other Warrants of the Company (“Warrants”) of
different denominations, entitling the Holder or Holders thereof to purchase in
the aggregate the same number of Warrant Shares purchasable hereunder. Subject
to Section 2, upon surrender of this Warrant to the Company or at the office of
its stock transfer agent, if any, together with (a) the Assignment Form attached
hereto as Exhibit B (the “Assignment Form”) duly executed, (b) an opinion of
counsel to the Holder (if required by the Company), in a form reasonably
acceptable to the Company, that registration under the Securities Act is not
required, and (c) funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant in the name of the assignee
named in the Assignment Form and this Warrant shall promptly be canceled.
Subject to Section 2, this Warrant may be divided or combined with other
Warrants that carry the same rights upon presentation hereof at the office of
the Company or at the office of its stock transfer agent, if any, together with
a written notice specifying the names and denominations in which new Warrants
are to be issued and signed by the Holder hereof.

 

  4 

 

 

5. Capital Adjustments. This Warrant is subject to the following further
provisions:

 

(a) Recapitalization, Reclassification and Succession. If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the Warrant Shares immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange for the number of outstanding shares of Common Stock equal to the
number of Warrant Shares immediately theretofore issuable upon the exercise of
this Warrant had such recapitalization, reclassification, merger, consolidation,
sale or transfer not taken place, and in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.

 

(b) Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of Warrant Shares purchasable upon exercise of this Warrant
shall be proportionately adjusted.

 

(c) Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

 

(d) Price Adjustments. Whenever the number of Warrant Shares purchasable upon
exercise of this Warrant is adjusted pursuant to Sections 5(b), 5(c) or 5(d),
the then applicable Warrant Price shall be proportionately adjusted.

 

(e) Certain Shares Excluded. The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.

 

(f) Deferral and Cumulation of De Minimis Adjustments. The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment. All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.

 

(g) Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant shall remain in effect until a
further computation or readjustment thereof is required.

 

(h) Notwithstanding any other provision, the Company shall have the right to
increase the number of authorized shares and outstanding shares without the
Holder receiving any additional Warrant or Warrant Shares as a result thereof.

 

  5 

 

 

6. Notice to Holders.

 

(a)Notice of Record Date. In case:

 

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;

 

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or

 

(iii) of any voluntary dissolution, liquidation or winding-up of the Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.

 

(b) Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of Warrant Shares purchasable
upon exercise of this Warrant after giving effect to such adjustment, and shall
promptly cause copies of such certificates to be mailed (by first class mail,
postage prepaid) to the Holder of this Warrant.

 

7. Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.

 

8. Warrant Holder Not a Stockholder. The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company, including but not limited to voting rights. No
provision hereof, in the absence of any affirmative action by Holder to exercise
this Warrant to purchase Warrant Shares, and no enumeration herein of the rights
or privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

9. Registration Rights. The Warrant Shares are entitled to the registration
rights pursuant to the registration rights agreement, dated November [  ], 2017,
by and among the Company and the purchaser signatories thereto.

 

  6 

 

 

10. Notices. Any notice provided for in this Warrant must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and
return receipt requested), or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated:

 

If to the Company:

 

Intellinetics, Inc.

2190 Dividend Drive,

Columbus, OH 43228

Attention: James F. DeSocio

President and Chief Executive Officer

 

If to the Holder:

 

To the address of such Holder set forth on the books and records of the Company.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.

 

11. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

 

12. Submission to Jurisdiction. EACH OF THE HOLDER AND THE COMPANY SUBMITS TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
FRANKLIN, STATE OF OHIO, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS WARRANT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE HOLDER AND
THE COMPANY ALSO AGREE NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT IN ANY OTHER COURT. EACH OF THE PARTIES WAIVES ANY
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO.

 

13. Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.

 

14. Miscellaneous.

 

(a) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(b) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder. The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

 

(c) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(d) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

[signature page follows]

 

  7 

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this
[_____ day of _______________, 2017].

 

  INETLLINETICS, INC.       By: /s/ James F. DeSocio     James F. DeSocio    
President and Chief Executive Officer

 

  8 

 

 

EXHIBIT A

SUBSCRIPTION FORM

Intellinetics, Inc.

2190 Dividend Drive,

Columbus, OH 43228

Attention: President and Chief Executive Officer

 

1) The undersigned hereby elects to purchase ______________ Warrant Shares of
Intellinetics, Inc., a Nevada corporation, pursuant to the terms of the attached
Warrant to Purchase Common Stock, and tenders herewith payment of the exercise
price in full, together with all applicable transfer taxes, if any.     2)
Payment shall take the form of (check applicable box):

 

[  ] in lawful money of the United States;

 

[  ] the cancellation of __________ Warrant Shares in order to exercise this
Warrant with respect to ____________ Warrant Shares (using a Fair Market Value
of $______ for this calculation), in accordance with the formula and procedure
set forth in Section 1(c) of the Warrant; or

 

[  ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula and procedure set forth in Section 1(c) of the
Warrant, to exercise this Warrant with respect to the maximum number of Warrant
Shares purchasable pursuant to a cashless exercise.

 

3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

 

 

The Warrant Shares shall be delivered to the following DWAC Account Number, if
permitted, or by physical delivery of a certificate to:



 

 

 

 

 

 

4) If such number of Warrant Shares shall not be all the shares receivable upon
exercise of the attached Warrant, the undersigned requests that a new Warrant
for the balance of the shares covered by the attached Warrant be registered in
the name of, and delivered to:

 

 

 

 

 

 

 

5) In lieu of receipt of a fractional share of Common Stock, the undersigned
will receive a check representing payment therefor.

 

  A-1 

 

 



Dated: _____________________________________       PRINT WARRANT HOLDER NAME    
                Name:                         Title:   Witness:                
     

 

  A-2 

 

 

EXHIBIT B

ASSIGNMENT FORM

Intellinetics, Inc.

2190 Dividend Drive,

Columbus, OH 43228

Attention: President and Chief Executive Officer

 

FOR VALUE RECEIVED, _________________________________ hereby sells, assigns and
transfers unto

 

(Please print assignee’s name, address and Social Security/Tax Identification
Number)

 

                   

 

the right to purchase shares of common stock, par value $0.001 per share, of
Intellinetics, Inc., a Nevada corporation (the “Company”), represented by this
Warrant to the extent of shares as to which such right is exercisable and does
hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

Dated: _____________________________________       PRINT WARRANT HOLDER NAME    
                Name:                         Title:   Witness:                
     

 

  B-1 

 

 